Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:    
For the purpose of examination, the limitation “a laser module for emitting a light beam" in Claim 1 Line(s) 3 will be read as "a laser" as is supported by the specification (Paragraph(s) 0016). Likewise, the “laser module” in Claim 1 Line(s) 3, Claim 1 Line(s) 10, and Claim 1 Line(s) 12 will be treated similarly.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-17, and 21-22 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by ASHTON (US-20160236279-A1), hereinafter referred to as ASHTON.
Regarding Claim 1, ASHTON teaches a three-dimensional printing system for solidifying a build material at a build plane in a layer-by-layer manner comprising (abstract):
	a laser module for emitting a light beam along a main optical path from the laser module to the build plane (laser, abstract and Figure(s) 1);
	a scan module including a motorized mirror and a sensor (optical scanner, Figure(s) 1 and Paragraph(s) 0012),
	the motorized mirror including a substrate with an optical coating that reflects at least 90% of the light beam power incident on the motorized mirror from the laser module to the build plane as a primary light beam and transmits a remainder of the incident light beam power along a secondary optical path to the sensor (steering, Paragraph(s) 0012; motors, Paragraph(s) 0060; dielectric coating, Paragraph(s) 0042, 0065); and
	 a controller configured to (control unit, Paragraph(s) 0039 and Figure(s) 1; computer, Paragraph(s) 0060):
	operate the laser module to emit the incident light beam along the main optical path to the motorized mirror (Paragraph(s) 0060 and Figure(s) 1);
	operate the scan module including the motorized mirror to scan the primary light beam over the build plane (Paragraph(s) 0060 and Figure(s) 1);
	analyze a signal from the sensor receiving the remainder of the incident light beam power (spectrometer, Paragraph(s) 009; detector 0043); and
	 based upon the analysis (Paragraph(s) 0025),
	estimate a calibration error for the laser module (Paragraph(s) 0025). 

Regarding Claim 2, ASHTON teaches the three-dimensional printing system of Claim 1 wherein the optical coating transmits between 0.1 and 4.0 percent of the light beam power (dielectric coating, Paragraph(s) 0042,0065). 

Regarding Claim 3, ASHTON teaches the three-dimensional printing system of Claim 1 wherein the optical coating transmits between 0.2 and 2.0 percent of the light beam power (dielectric coating, Paragraph(s) 0042,0065,0065). 

Regarding Claim 4, ASHTON teaches the three-dimensional printing system of Claim 1 wherein the optical coating transmits about one percent of the light beam (dielectric coating, Paragraph(s) 0042,0065,0065). 

Regarding Claim 5, ASHTON teaches the three-dimensional printing system of Claim 1 wherein the substrate includes a front side and a back side,
	the back side including an opaque feature (Figure(s) 3 and Paragraph(s) 0023, 0073). 

Regarding Claim 6, ASHTON teaches the three-dimensional printing system of Claim 5 wherein the opaque feature includes a plurality of features (Figure(s) 3 and Paragraph(s) 0023, 0073). 

Regarding Claim 7, ASHTON teaches the three-dimensional printing system of Claim 5 wherein the opaque feature is a reflective dot (Figure(s) 3 and Paragraph(s) 0023, 0073). 

Regarding Claim 9, ASHTON teaches the three-dimensional printing system of Claim 1 wherein the motorized mirror includes two motorized mirrors including an X-mirror and a Y-mirror for scanning the light beam over the build plane (Paragraph(s) 0047 and 0062),
	the mirrors individually have associated sensors including an X-sensor and a Y-sensor to receive transmitted light from the X-mirror and the Y-mirror respectively and to provide separate signals to the controller (Paragraph(s) 0062). 

Regarding Claim 10, ASHTON teaches the three-dimensional printing system of Claim 9 wherein the controller analyzes the signals from the sensors to determine at least two different calibration parameters (Paragraph(s) 0025). 

Regarding Claim 11, ASHTON teaches the three-dimensional printing system of Claim 1 wherein the controller is configured to analyze an intensity distribution of the transmitted light and to determine a focus error for the laser module (Paragraph(s) 0039). 

Regarding Claim 12, ASHTON teaches the three-dimensional printing system of Claim 1 wherein the light beam converges along the main optical path between the mirror and the build plane and along a secondary optical path from the mirror to the sensor (focusing lenses, Paragraph(s) 0063-0064). 

Regarding Claim 13, ASHTON teaches the three-dimensional printing system of Claim 12 wherein the beam diameter at the sensor is substantially the same as the beam diameter at the build plane (Figure(s) 1-3). 

Regarding Claim 14, ASHTON teaches the three-dimensional printing system of Claim 12 further comprising a converging optical element between the mirror and the sensor to shorten a physical length of the secondary optical path (focusing lenses, Paragraph(s) 0063-0064). 

Regarding Claim 15, ASHTON teaches the three-dimensional printing system of Claim 1 wherein the controller is configured to send an alert to a user interface when the calibration error exceeds a threshold (error map, Paragraph(s) 0101). 

Regarding Claim 16, ASHTON teaches the three-dimensional printing system of Claim 15 wherein the alert includes instructions for manually correcting the calibration error (Paragraph(s) 0101). 

Regarding Claim 17, ASHTON teaches the three-dimensional printing system of Claim 1 wherein the controller is configured to automatically operate an adjustment mechanism to correct the calibration error (Claim 38). 

Regarding Claim 21, ASHTON teaches the three-dimensional printing system of Claim 1,
	wherein the secondary optical path leads directly to the sensor (Figure(s) 1-2). 

Regarding Claim 22, ASHTON teaches the three-dimensional printing system of Claim 1,
	wherein the secondary optical path is outside the build plane (Figure(s) 1-2). 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 7-8 are rejected under 35 U.S.C § 103 as being obvious over ASHTON in view of BERNARDINI (US-20040217260-A1), hereinafter referred to as BERNARDINI. 
While ASHTON teaches the opaque features, ASHTON does not teach using a shadow to calibrate.
In the same field of endeavor, BERNARDINI teaches the use of cones that cast shadows based on the angle of a light becoming incident upon the tips. These cones are opaque (Figure(s) 6-8). A camera is used to detect the length of the shadows in order to determine how to calibrate the light source (Figure(s) 9A-9B and Paragraph(s) 0034). The following limitations are taught by BERNARDINI: 
wherein the transmitted light includes a shadow formed by the opaque feature (BERNARDI, Figure(s) 6), the controller analyzes the transmitted light and compares a centroid of the shadow relative to a centroid of the transmitted light to determine an alignment error of the light beam relative to the mirror (BERNARDINI, Paragraph(s) 0049).
ASHTON and BERNARDINI are analogous in the field of calibration of lasers (BERNARDINI, Figure(s) 1 and Paragraph(s) 0005). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify ASHTON'(s) dot system in Figure(s) 3 with BERNARDINI'(s) cones and controls, because this is another way of calibrating the light (BERNARDINI, Paragraph(s) 0049-050). 	


Response to Arguments
CLAIM REJECTIONS – 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-17 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
UNDERWOOD (US-20110001952-A1) teaches a motorized mirror with a partially reflective coating and sensor (Figure(s) 1 and abstract).
DAVE (US-9999924-B2) teaches a motorized mirror with a partially reflective coating and sensor (Figure(s) 1 and abstract).
KRAMER (US-20190217422-A1) teaches a motorized mirror and a partially reflective coating and sensor (Figure(s) 9).
YAGER (US-20030219056-A1) teaches measuring the scanner with error signals (Paragraph(s) 0166)
RUBBERT (US-20050043837-A1) teaches a calibration technique.
FRY (US-20090073586-A1) teaches a calibration technique.
KRAMER (US-20190217422-A1) teaches a calibration technique.
ALLENBERG-RABE (US-20190270161-A1) teaches the optical coating and sensor.
SCHWEIZER (WO-9936220-A1) teaches the focal lens.


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                 
	
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743